Citation Nr: 1101712	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD) and/or 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 2003 to March 
2007.  He received the Iraq Campaign Medal.  He served in Kuwait 
and Iraq during the period from December 2005 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

The October 2007 rating decision denied the Veteran's claim for 
entitlement to service connection for PTSD.  Notice of the 
determination was issued October 25, 2007.  The Veteran submitted 
a statement in February 2008, in which he stated that he was 
"re-filing for PTSD."  He also included a list of "bad dreams" 
he allegedly experienced.  In a rating decision dated in June 
2008, the RO again denied the Veteran's claim for service 
connection for PTSD.  The Board notes that the Veteran's February 
2008 statement may be construed as a Notice of Disagreement to 
the October 2007 rating decision, as it was within one year of 
that decision.  In addition, the February 2008 list of "bad 
dreams" is evidence received prior to the expiration of the 
October 2007 rating decision appeal period; as such, it is 
considered as having been filed in connection with the October 
2007 claim.  38 C.F.R. § 3.156 (b).  A statement of the case was 
issued on the matter on October 24, 2008.  Sixty days from such 
date is December 25, 2008, a legal holiday.  In computing the 
time limit for filing a written document, the first day of the 
specified period will be excluded and the last day will be 
included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 20.305(c).  As such, 
the sixty day period to timely file a substantive appeal 
following issuance of the statement of the case expired on 
Friday, December 26, 2008.  On January 7, 2009, the AOJ received 
a substantive appeal (VA Form 9) in which the Veteran indicated 
his intention to appeal the denial of service connection for 
PTSD.  For the reason outlined below, the Board finds that the 
Veteran's VA Form 9 can be construed as a timely substantive 
appeal.  


In computing the time limit for filing a substantive appeal, 38 
C.F.R. § 20.305(a) provides that a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is not 
of record, the "mailbox rule" applies and the postmark date will 
be presumed to be five days prior to the date of receipt of the 
document by VA.  Id.  In calculating this 5- day period, 
Saturdays, Sundays, and legal holidays will be excluded.  38 
C.F.R. § 20.305(b).  Subtracting these five days, and excluding 
Saturdays, Sundays, and legal holidays, the Board concludes that 
the earliest the Veteran's appeal may be considered to have been 
filed is December 30, 2008, which is 4 days after expiration of 
the appeal period on December 26, 2008.  There is no earlier 
document or communication in the file that may be interpreted as 
a substantive appeal as to this issue, and a request for an 
extension of time to file the appeal was not received by the AOJ.  
However, in Hunt v. Nicholson, 20 Vet. App. 519 (2006) the Court 
held that equitable tolling is applicable with respect to the 
statutory deadline for filing a substantive appeal set forth in 
38 U.S.C. § 7105(d)(3).  Because there is nothing in the limited 
legislative history of 38 U.S.C. § 7105(d)(3) that would preclude 
equitable tolling in this instance, the Court found that the same 
principles that guided the United States Court of Appeals for the 
Federal Circuit in allowing equitable tolling of the deadline for 
filing a Notice of Appeal (NOA) with the Veterans Claims Court 
apply with equal force to tolling the deadline for filing 
substantive appeals.  Further, allowing equitable tolling of the 
deadline for filing a substantive appeal is in keeping with the 
recognition of the nonadversarial, uniquely pro-veteran claims 
process within VA.  As such, the Board finds that the Veteran has 
perfected his appeal as to the aforementioned issue.  Based on 
the foregoing, the Board finds that the RO decision on appeal is 
the October 2007 rating decision.  

In his February 2008 statement, the Veteran stated that he was 
also filing for service connection for memory loss.  A January 
2008 VA medical record indicates that the Veteran's memory loss 
is probably related to a psychiatric disability.  Therefore, the 
Board finds that it is not a separate disability, but will be 
considered as part of the Veteran's claim for an acquired 
psychiatric disability.

The  issues of entitlement to service connection for a 
shoulder disability and headaches have been raised by the 
record (See VA Form 9) but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran avers that he has PTSD due to his service in Iraq.  
The evidence of record includes a March 2007 VA social work 
assessment record in which the Veteran complained of insomnia.  
The Veteran's depression screen was negative.  He reported 
nightmares, feeling constantly on guard, being watchful or easily 
startled, and feeling numb or detached. 

A September 2007 VA examination report reflects that the Veteran 
did not meet the criteria for PTSD.  The report reflects that the 
Veteran reported that his "combat experience" in Iraq was 
multiple episodes of gunfire or mortar rounds.  He described the 
intensity of the situation as "exciting" and that he felt the 
importance of having to get workers inside buildings and out of 
danger.  The Veteran denied helplessness or terror or fear of 
dying.  In addition, with regard to PTSD symptoms, the Veteran 
reported good impulse control, no episodes of violence, no 
recurrence of distressing dreams of the event after discharge, 
normal memory, a startle response slightly worse than average, 
and difficulty with sleep.  The Veteran denied symptoms of 
depression.  The examiner noted that although the Veteran's life 
was in danger through gunfire and mortar rounds while on escort 
duty, the Veteran did not recall terror or helplessness.  

January 2008 VA medical records reflect an impression of 
depression by a physician, and an impression of PTSD by a nurse 
practitioner.  The records further reflect that the Veteran 
reported sleep disturbances and nightmares for several years.  He 
noted that he does not drink to intoxication.  He was hepatitis B 
antibody positive, had mild hepatocellular necrosis, memory 
problems, and a lack of sex drive.  

A March 2008 VA medical record reflects that the Veteran reported 
that he had been depressed for a couple of months.  He reported 
feeling depressed a couple of times with the first time being 
either in high school or in Germany while in the military.

A March 2008 VA addendum medical record reflects that the Veteran 
reported that he has had depressive symptoms since his return 
from Iraq.  This differs substantially from the September 2007 VA 
examination report, in which the Veteran denied depression.  The 
Veteran also reported that while in Iraq, he could hear bullets 
go by and he experienced mortar attacks.  He stated that he felt 
intense fear during the experience of being mortared and his 
response was to "shake, become pale and feel really sick."  
Again, this differs substantially from the September 207 VA 
examination report.  

The Board notes that the Veteran has diagnoses of PTSD from a 
clinical social worker and a nurse practitioner, but that the VA 
psychologist found that the Veteran did not have PTSD.  The 
diagnoses are presumed to be based, in part, on the education of 
the examiners, as well as the different symptoms reported by the 
Veteran.  In addition, although the Veteran has been diagnosed 
with depression, there is no etiology for this diagnosis.  Based 
on the forgoing, the Board finds that a remand is warranted for 
another VA examination to determine whether the Veteran has an 
acquired psychiatric disability, and if so, the etiology and 
extent of any such disability.  The examiner should discuss the 
Veteran's conflicting statements regarding his response to 
gunfire and mortar attacks in Iraq, as well as his conflicting 
statements regarding the onset of his depression.  (See September 
2007 VA examination report, March 2008 VA medical record and 
March 2008 VA addendum record).

In VA correspondence, dated in June 2007 and February 2008, VA 
informed the appellant of what evidence was required to 
substantiate the claim for entitlement to service connection for 
PTSD.  As the Board finds that the claim is for any acquired 
psychiatric disability, to include depression and/or PTSD, the RO 
should send the Veteran amended VCAA notice.

In addition, the most recent VA medical record is from March 
2008.  The RO should attempt to obtain any private and VA medical 
records from March 2008 to present.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative 
VCAA notice for the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD 
and/or depression, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2010), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
psychiatric disability.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the claims 
file, to include VA medical records from March 
2008 to present.  

3.  Thereafter, the Veteran should be afforded 
a VA examination to determine the nature and 
etiology of any acquired psychiatric 
disability.  The examiner is requested to 
furnish an opinion concerning whether it is at 
least as likely as not (50 percent or greater) 
that the Veteran has an acquired psychiatric 
disability, to include PTSD and/or depression, 
causally related to his military service.  The 
examiner should discuss the Veteran's 
conflicting statements regarding his response 
to gunfire and mortar attacks in Iraq, as well 
as his conflicting statements regarding the 
onset of his depression.  (See September 2007 
VA examination report, March 2008 VA medical 
record and March 2008 VA addendum record).

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability, to include 
PTSD and/or depression.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

